

EXHIBIT 10.3


STATE OF ISRAEL


Petroleum Law   5712-1952


PRELIMINARY PERMIT
NUMBER 201 /”ISSACHAR-ZEBULUN”


BY VIRTUE OF MY AUTHORITY IN ACCORDANCE WITH SECTION 7 OF THE PETROLEUM LAW
5712-1952


IT IS HEREBY ISSUED TO ZION OIL & GAS INC (100%)


PELIMINARY PERMIT
To carry out preliminary inspections, including geologist and geophysics works
so as to ascertain the possibility of discovering petroleum within the area as
described in the First Addendum which is an integral part of the preliminary
permit herein.



THIS PRELIMINARY PERMIT 
is granted pursuant to the provisions of the Petroleum Law 5712-1952 and
regulations thereof, and subject to the permit owner complying with the law and
regulations as aforesaid, as per the specific terms as set forth in the Second
Addendum  which is an integral part of the preliminary permit herein.



The validity of this preliminary permit shall expire on the date
 
30 of Shevat 5772
   
 23 February 2011
     
Issued in Jerusalem on the date
 
  4th of Elul 5769
 
  
  24 August 2009



Dr.   Yaakov Mimran
Oil Commissioner

 
 

--------------------------------------------------------------------------------

 


STATE OF ISRAEL


Petroleum Law   5712-1952


PRELIMINARY PERMIT
NUMBER 201 /”ISSACHAR-ZEBULUN”
For Zion Coordinates FIRST ADDENDUM


DESCRIPTION OF THE AREA


From Zion coordinate
 
215000/730000
 
east
To Zion coordinate
 
23000/730000
 
thence north east
To Zion coordinate
 
259500/735000
 
thence south
To Zion coordinate
 
259505/732160
 
then south along the international border
To Zion coordinate
 
254041/707000
 
thence west
To Zion coordinate
 
246000/707000
 
thence north west
To Zion coordinate
 
242600/719000
 
thence west
To Zion coordinate
 
223300/719000
 
thence south west along the green line
To Zion coordinate
 
218322/715005
 
thence north
To Zion coordinate
 
213000/722000
 
thence return north east
To Zion coordinate
  
215000/730000
  
 



The entire area is 660,420 dunam( 660.42 square kilometers)


The coordinates are based on the new Israeli network.


1. The boundary of the area shall be as they are in the above description
notwithstanding any apparent change from the demarcation in the maps submitted
by the preliminary permit recipient.


Issued in Jerusalem on the date
 
  4th of Shevat 5769
 
  
  24 August 2009



Dr.   Yaakov Mimran
Oil Commissioner

 
 

--------------------------------------------------------------------------------

 

STATE OF ISRAEL


Petroleum Law   5712-1952


PRELIMINARY PERMIT
NUMBER 201 /”ISSACHAR-ZEBULUN”


Second Addendum


Specific Terms


During the period of the permit the owner of the permit shall carry out the
following work program:


1. Execute an agreement with a contractor for geophysics works to perform
reprocessing of approximately 100 km of existing seismic lines -within a month
from the date that the permit was issued.


2. Reprocessing the above lines and presenting a report to the Commissioner
within 6 months.


3. Execute an agreement with a contractor for geophysics works to perform a
survey of new seismic lines having a length of approximately 30 km within 8
months from the date that the permit was issued.


4. Carry out a seismic survey and interpretation thereof- within 12 months from
the date that the permit was issued.


5. Integrating all of the data and presenting a drilling prospect within the
permit area up to the date that the permit expires.


6. Submitting quarterly reports  pursuant to regulation 4  of the Petroleum
Regulations and a month before the expiration of the preliminary permit a report
will be submitted, 2 copies, with respect to the works that have been performed
in the area and the findings therein, and the investment that the company
invested. The report shall include the following:
a. Prospect evaluation of the various plays.
b. Structural maps (time and depth) and isopach maps regarding Mesozoic and
Cenozoic   key horizons.
c. Attribute maps with the appropriate context, in the event that these are
prepared.
d. Paleogeographical maps of the structural units which constitute the various
plays.
e. Evaluating the petroleum potential and movement path of the hydrocarbons.

 
 

--------------------------------------------------------------------------------

 

7. The final report shall include all the works that were performed in the
permit area and the following items shall be attached (in the event that they
have not been submitted previously in the quarterly reports or pursuant to
clause 5 above): all the geophysics material, including copies of field tapes of
magnetic data, accompanied documentary material such as surveyor reports,
operator reports, location reports, results from processing new seismic lines
and reprocessing old seismic lines. The relevant material shall be submitted by
magnetic film and semi original – mailer type.
No original geophysics material such as magnetic films etc’ shall be taken out
of the country – only copies may be taken out of the country.


Non compliance with the above terms shall bring about the immediate termination
of the permit from the date of non compliance of the terms.


Issued in Jerusalem on the date
 
  4th of Shevat 5769
 
  
  24 August 2009



Dr.   Yaakov Mimran
Oil Commissioner

 
 

--------------------------------------------------------------------------------

 

Ministry of National Infrastructure


August 24, 2009
4th Elul 5769


Richard Rinberg
Zion Oil & Gas Inc.


Re: Preliminary Permit With Priority Rights -201/”Issachar- Zebulun”


1.           We hereby inform you that pursuant to my authority  in accordance
with  section 7A of the Petroleum Law 5712-1952  ( hereinafter “the Petroleum
Law”) and after consultation with the advisory council in accordance with the
said Law  and in view of the  work program  as set forth in  the second
Addendum  to the Preliminary Permit 201/”Issachar – Zebulun”( hereinafter the
“Preliminary Permit”) , with an estimated cost of $450,000 I have resolved to
grant priority rights to receive petroleum rights in the area as set forth
in  the Preliminary Permit to Zion Oil & Gas Ltd , subject to execution  of the
aforesaid plan.


2.           Priority rights to receive petroleum rights in the area of the
Preliminary Permit is subject to fulfillment of the terms of the Preliminary
Permit, in execution of the work programs and fulfillment of the relevant
provisions of the Petroleum Law with respect to the subject matter.


3.           The priority rights shall be valid for 18 months or until
expiration of the Preliminary Permit the earlier of the two dates.


4.           The grant of the priority rights shall not be deemed to exempt the
permit holder from fulfilling all of the requirements to receive a license in
accordance with the Law, including requirements with respect to financial
stability or undertaking to invest that will be required as a condition
precedent to the grant of a license. You are referred also to sections 17, 27
and 56 of the Petroleum Law.


Sincerely


Dr. Uzi Landau
Minister of National Infrastructure

 
 

--------------------------------------------------------------------------------

 